DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 2- 4, and 9-16 are objected to because of the following informalities:  

Claim 2 states “a user’s attention is directed” which should be “the user’s attention is directed”
Claim 10 is objected to in an analogous manner.

Claim 9 states “causes the audio system to” which should be “causes the audio system to:”.

Claims 3, 4, and 10-16 are objected to as inheriting the problems as above.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 13-15, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 states “when the user-desired audio content comprises musical content”.  It is unclear if this “when” should be interpreted similar to “while” or an “if”.  Perhaps this when could be replaced with a “in response to” or “based on”.
Claim 6, 13, 14, and 17 are rejected to in an analogous manner.
Claim 18 is rejected in an analogous manner for the following:  “wherein the playback signal is paused when the user-desired audio content is the same type of audio content as the type of audio content of the ambient noise and when the playback signal cannot be processed to mask the ambient noise at the user's ear”.
Claims 18-24 are rejected as inheriting the problems as above.  

Regarding claim 17, in general the wording of the last two indents is unclear.  Claim 17 states: “to determine whether the ambient noise is a type of audio content”, which is unclear.  It is unclear how the noise can not  be a type of audio content.  Perhaps one of the following could be used:   “to determine whether the ambient noise is a predefined type of audio content” or “to determine an ambient noise audio content type from a plurality of types”. 
Given the above, perhaps “when the user-desired audio content is a same type of audio content as the type of audio content of the ambient noise” could be one of the following:  “when the user-desired audio content and the ambient noise are the predefined type of audio content” or ”when the user-desired audio content is a same type, from the plurality of types, as the ambient noise audio content type.”
Claims 18-24 are rejected as inheriting the problems as above.  

Claims 7, 15 and 18  use the terms “internal microphone” and “external microphone” however since there is little structure defined in the claims, it is unclear what they are internal and external to.

Claim 18 uses the terms “internal microphone” and “external microphone” however since there is little structure defined in the claims, it is unclear what they are internal and external to.
Claims 19-24 are rejected as inheriting the problems as above.  

Claim 24 states “in response, pausing the playback signal”.  It is unclear exactly what the pausing is in response to.  Specifically, how much of the previous part of the claim.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mc Elhone (US 11138990 B1).

Regarding claim 9, McElhone discloses an audio system comprising: 
a processor (see column 4 lines 32-48, column 9 lines 21-52); and 
memory having instructions stored therein (see column 4 lines 32-48, column 9 lines 21-52) which when executed by the processor causes the audio system to
send a playback signal (figure 6, signal ain) containing user-desired audio content to drive a speaker (figure 6, item 110) of a headset (figure 1 item 100 or figure 2 item 200) that is being worn by a user, 
receive a microphone signal from a microphone (108) that is arranged to capture sounds within an ambient environment (108 is the outer microphone, see column 3 line 57, column 4 lines 5), 
perform a speech detection algorithm upon the microphone signal to detect speech contained therein (via 300 see figures 5 and 6), 
in response to a detection of speech, determine that the user intends to engage in a conversation with a person who is located within the ambient environment (column 8 line 43 to column 9 line 20), and 
in response to determining that the user intends to engage in the conversation, adjust the playback signal (via at least 600, column 8 line 43 to column 9 line 20) based on the user-desired audio content (derived from ain).  

Regarding claim 15, McElhone discloses wherein the microphone is an external microphone (108 is the outer microphone, see column 3 line 57, column 4 lines 5) and the microphone signal is a first microphone signal (from 108), wherein the memory has stored further instructions to 
receive a second microphone signal from an internal microphone (106 is the inner microphone, see column 3 line 57, column 4 lines 5) that is arranged to capture sound within the user's ear (see column 3 line 57, column 4 lines 5); 
perform an acoustic noise cancellation (ANC) operation upon the second microphone signal to produce an anti-noise signal (via 500 of figure 5); and 
send the playback signal and the anti-noise signal to drive the speaker (110) of the headset while the user is not engaged in the conversation (see column 8 lines 24-67).  

Regarding claim 16, McElhone discloses wherein the memory has stored further instructions to, in response to determining that the user intends to engage in the conversation, 
suspend the performance of the ANC operation (see column 8 lines 24-67); and 
perform an ambient sound enhancement (ASE) operation upon the first microphone signal to produce an ASE signal in which at least one sound of the ambient environment is selectively attenuated (see column 8 lines 24-67, ”the hear-through signal hout is provided by using one or more feed-forward microphones (e.g., outer microphone 108) to detect the ambient sound and adjusting the ANR filters for at least the feed-forward noise cancellation loop to allow a controlled amount of the ambient sound to pass through the earpiece with different cancellation than would otherwise be applied”); and 
send the ASE signal to drive the speaker (110) to reproduce at least a portion of the sounds that were captured within the ambient environment (see column 8 lines 24-67).  

Claims 1, 7, and 8 are rejected in an analogous manner to claims 9, 15, and 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElhone (US 11138990 B1). 

Regarding claim 13, McElhone discloses wherein the instructions to adjust the playback signal comprise instructions to duck the playback signal by applying a scalar gain in order to reduce a sound output level of the speaker (column 9 lines 1-20, minimizes the magnitude of output audio signal).  
Although McElhone does not expressly disclose wherein the user-desired audio content comprises musical content, it would have been obvious to the designer that the content may be an audio signal of their choosing. For example the user may enjoy rock music.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further duck the playback signal while th user-desired audio content comprises musical content in the system of McElhone for the benefit of being able to hear a user conversation over the rock music.  

Regarding claim 14, McElhone discloses wherein the instructions to adjust the playback signal comprise instructions to pause  (column 9 line 2) the playback signal (via at least 600, column 8 line 43 to column 9 line 20).
Although McElhone does not expressly disclose wherein the playback signal is a speech signal, it would have been obvious to the designer that the playback signal may be an audio signal of their choosing. For example the user may enjoy talk radio.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further pause the playback signal while the audio content is speech in the system of McElhone for the benefit of being able to hear a user conversation over talk radio.  

Claims 5 and 6 are rejected in an analogous manner to claims 13 and 14.


Regarding claim 17, McElhone discloses method performed by an audio system comprising a headset (figure 1 item 100 or figure 2 item 200), the method comprising: 
sending a playback signal (figure 6, signal ain) containing user-desired audio content to drive a speaker (figure 6, item 110) of a headset (figure 1 item 100 or figure 2 item 200) that is being worn by a user, 
receiving, from a microphone (108), a microphone signal that contains ambient noise of an ambient environment in which the user is located (108 is the outer microphone, see column 3 line 57, column 4 lines 5); 
processing the microphone signal to determine whether the ambient noise is a type of audio content (does it contain speech?, via 300 see figures 5 and 6); and 
pausing (column 9 line 2) the playback signal (via at least 600, column 8 line 43 to column 9 line 20).  
Although McElhone does not expressly disclose wherein the playback signal is a speech signal, it would have been obvious to the designer that the playback signal may be an audio signal of their choosing. For example the user may enjoy talk radio.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further pause the playback signal while the audio content is speech in the system of McElhone for the benefit of being able to hear a user conversation over talk radio.  


Allowable Subject Matter
Claims 2-4 and 10-12 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654  


/PAUL KIM/           Primary Examiner, Art Unit 2654